EXHIBIT 10.33

 

Sale, Sublease, Assignment and License Agreement

 

This Sale, Sublease, Assignment and License Agreement is effective as of
November 15, 2002 (the “Effective Date”), and is made by Equifax Inc., a Georgia
corporation (“Equifax”), and Seisint, Inc., a Florida corporation (“Seisint”).

 

Recitals

 

This Agreement sets forth the replacement and cancellation of the Master
Agreement and the DMS Transaction Document by Equifax and Seisint (each a
“Party” and collectively the “Parties”).

 

In consideration of the covenants and agreements set forth in this Agreement and
for valuable and sufficient consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties agree as follows:

 

1.    Definitions

 

In addition to any term capitalized and defined in this Agreement, capitalized
terms used in this Agreement shall have the meaning set forth in Exhibit A.

 

2.    Sale and Sublease of the Equipment

 

a.    Pursuant to the terms of this Agreement and the terms and conditions of
the Bill of Sale in the form attached hereto as Exhibit B, Seisint shall sell to
Equifax the Equipment identified in Section A(1) of Schedule 1.

 

b.    Pursuant to the terms of this Agreement and subject to Seisint’s
contractual ability to sublease the Equipment, Seisint shall sublease to Equifax
the Equipment identified in Section A(2) of Schedule 1 pursuant to and in
accordance with a Sublease in the form attached hereto as Exhibit C. The Parties
agree to accept commercially reasonable changes, if any, to the Sublease
requested by each lessor party to the Leased Equipment Agreements. Seisint shall
cooperate with Equifax and take all commercially reasonable action to obtain
from each lessor party to the Leased Equipment Agreements a consent to the
sublease by Seisint to Equifax of the Equipment. At Equifax’s request, Seisint
also shall cooperate with Equifax and take all commercially reasonable action to
obtain from each such lessor a grant of an option to purchase the Equipment upon
the event of default by Seisint under a Leased Equipment Agreement and/or upon
expiration of a Leased Equipment Agreement. At Equifax’s request, Seisint also
shall cooperate with Equifax and take all commercially reasonable action to
obtain an assignment of the portion of the Leased Equipment Agreements
applicable to the Equipment that Seisint subleases to Equifax pursuant to the
Sublease or a buyout of such portion of the Leased Equipment Agreements or a new
lease(s) directly with Equifax for such portion of the Equipment. At Equifax’s
request, Seisint will exercise its option under either or both of the Leased
Equipment Agreements to purchase the Equipment subject to such Leased Equipment
Agreements and then sell such Equipment to Equifax at the same cost Seisint
incurred to exercise its option to purchase such Equipment.

 

c.    Seisint shall sell or sublease, as the case may be, the Equipment to
Equifax “as is.” Seisint does not warrant that the Equipment is fit for a
particular purpose, or that the Equipment is of merchantable quality, and
Seisint disclaims all other warranties regarding the Equipment of any kind,
whether actual or implied; provided however, Seisint warrants that (a) subject
to Seisint having the right under the Leased Equipment Agreements to sublease to
Equifax the Equipment, it has the right to sell and/or sublease the Equipment to
Equifax, (b) the configuration and integration of the Equipment does not
infringe on the intellectual property rights of any third party, (c) in selling
and/or subleasing the Equipment to Equifax, Seisint is not violating the
intellectual property rights of any third party, (d) the Equipment is
unencumbered by any adverse Claims, liens, security interests or judgments that
would inhibit in any way Equifax’s possession, use and enjoyment of the
Equipment, except that such Equipment is subject to the rights of each lessor
party to the Leased Equipment Agreements, (e) it shall not amend or modify or
default under the Leased Equipment Agreements, and (f) there is no default or
circumstances that with the giving of notice and/or the passage of time will
become defaults under the Leased Equipment Agreements. Wherever contractually
possible and/or commercially reasonable, Seisint shall transfer to Equifax any
and all third party warranties related to or applicable to the Equipment.



--------------------------------------------------------------------------------

 

3.    Assignment of the Assigned Commercial Software

 

a.    Pursuant to the terms of this Agreement and in accordance with the terms
and conditions of the Assignment Agreement in the form attached hereto as
Exhibit D, Seisint shall assign to Equifax the Assigned Commercial Software, and
the attendant licenses to such Assigned Commercial Software; provided however,
Seisint’s obligation to assign the Assigned Commercial Software is subject to
Seisint’s contractual ability to assign any Commercial Software.

 

b.    Seisint shall take commercially reasonable measures to attempt to assign
to Equifax all of the Commercial Software and shall cooperate with Equifax to
attempt to effectuate such assignment. The Parties agree to accept commercially
reasonable changes, if any, to the Assignment Agreement requested by third
parties who license to Seisint the Commercial Software. To the extent that any
fees or costs in addition to those set forth in Section 9 of this Agreement are
incurred to effectuate such assignment, Equifax shall be responsible for such
additional costs and fees. To the extent that new licenses must be negotiated to
effectuate the assignment of any Commercial Software, Equifax shall bear primary
responsibility for negotiating such new licenses; provided however, Seisint
shall provide Equifax commercially reasonable assistance in negotiating such new
licenses with the third party licensors of such software. To the extent that
Seisint is not able to effectuate the assignment of any Commercial Software,
Equifax acknowledges that it will need to purchase from third party vendors
licenses for such software.

 

c.    Seisint will assign the Assigned Commercial Software to Equifax “as is.”
Seisint does not warrant that the Assigned Commercial Software is fit for a
particular purpose, or that the Assigned Commercial Software is of merchantable
quality, and Seisint disclaims all other warranties regarding the Assigned
Commercial Software of any kind, whether actual or implied; provided however,
Seisint warrants that (a) it has the right to assign the Assigned Commercial
Software to Equifax, (b) in assigning the Assigned Commercial Software to
Equifax, Seisint is not violating the intellectual property rights of a third
party and (c) the Assigned Commercial Software is unencumbered by any adverse
Claims, liens, security interests or judgments that would inhibit in any way
Equifax’s possession, use and enjoyment of the Assigned Commercial Software.
Wherever contractually possible and/or commercially reasonable, Seisint shall
transfer to Equifax any and all third party warranties related to or applicable
to the Commercial Software.

 

4.    License of the Seisint DMS Core Technology

 

a.    Subject to the release from escrow of the Seisint DMS Core Technology
source code pursuant to Section 5 of this Agreement, Seisint hereby grants to
Equifax, and its Affiliates, a non-exclusive, worldwide license to (i) use,
operate and reproduce the Seisint DMS Core Technology (object code and source
code) solely for Internal Purposes within the DMS Scope and (ii) create
derivatives, enhancements, modifications and extensions to the Seisint DMS Core
Technology; provided however, Equifax may engage third party contractors/service
providers to provide outsourced services with respect to the Seisint DMS Core
Technology from an Equifax Data Center (the “Restricted License”). All
derivatives, enhancements or modifications to the Seisint DMS Core Technology,
whether made by Equifax or Seisint shall be owned by Seisint; provided however,
such derivatives, enhancements or modifications developed by Equifax shall be
licensed to Equifax during the Term and pursuant to the Restricted License and,
provided further, Equifax shall be authorized to disclose to members of its CMS
project team any such derivatives, enhancements or modifications made to the
Seisint DMS Core Technology.

 

b.    Seisint shall license the Seisint DMS Core Technology to Equifax “as is.”
Seisint does not warrant that the Seisint DMS Core Technology is fit for a
particular purpose, or that the Seisint DMS Core Technology is of merchantable
quality, and Seisint disclaims all other warranties regarding the Seisint DMS
Core Technology of any kind, whether actual or implied; provided however,
Seisint warrants on the Effective Date and for the Term that (a) it owns and has
the right to license the Seisint DMS Core Technology to Equifax, (b) the Seisint
DMS Core Technology does not infringe on the intellectual property rights of any
third party, (c) in licensing the Seisint DMS Core Technology to Equifax,
Seisint is not violating the intellectual property rights of any third party and
(d) the Seisint DMS Core Technology is unencumbered by any adverse Claims,
liens, security interests or judgments that would inhibit in any way Equifax’s
possession, use and enjoyment of the Seisint DMS Core Technology or Equifax’s
full exercise of the license rights granted to it in this Agreement.



--------------------------------------------------------------------------------

 

c.    Seisint further warrants that it is providing to Equifax, pursuant to this
Agreement and whether by sale, sublease, assignment, escrow or license, the
complete DMS System and that it is in the same state as it existed in Seisint’s
possession and control as of the Effective Date, other than such Commercial
Software that does not become Assigned Commercial Software.

 

d.    Equifax shall limit access to the Seisint DMS Core Technology, including,
but not limited to, the attendant design documentation, executable code, and
hardware configuration, to only such employees or third party
contractors/service providers engaged by Equifax having a “need to know”, and
Equifax shall use accepted professional standards to protect the Seisint DMS
Core Technology equal to the protections afforded Equifax’s own proprietary code
and the Equifax Credit Data Base (the “Equifax Security Standards”). If the
source code to the Seisint DMS Core Technology is released pursuant to Section 5
of this Agreement, then Equifax shall not permit any more than three (3) Equifax
employees to have access to the entire source code or design documentation set
of the Seisint DMS Core Technology and Equifax shall not permit any third party
contractors/service providers engaged by Equifax to have access to the entire
source code or design documentation set of the Seisint DMS Core Technology, but
such third party contractors/service providers engaged by Equifax may have
access on a need to know basis pertaining specifically to such portion of the
Seisint DMS Core Technology source code or design documentation immediately
pertaining to the scope of work directed by Equifax to such third party
contractors/service providers. Equifax shall have the right to copy, in a manner
consistent with the Equifax Security Standards, the Seisint DMS Core Technology
source code (subject to its release as described in Section 5 of this Agreement)
and the Seisint DMS Core Technology object code; provided however, in regard to
the Seisint DMS Core Technology source code, Equifax shall only be permitted (a)
to maintain two (2) copies of such portion of the Seisint DMS Core Technology
source code for back up purposes, and (b) when actively working on the Seisint
DMS Core Technology source code, to maintain additional copies of such source
code solely for development of executable code file to be promoted into
production. Development shall be defined as the different stages that the source
code will pass within the Equifax development environment to produce an
executable file. Equifax shall have the right to copy the Application Software
source code and object code.

 

e.    Commencing at the beginning of the first full calendar quarter after the
Effective Date and, thereafter, at the beginning of each calendar quarter during
the Term, Equifax and Seisint shall hold a quarterly review at which time
Seisint shall brief Equifax on and describe to Equifax any functional
enhancements either (i) made to the Seisint DMS Core Technology or (ii) expected
to be made, within the next two quarters, to the Seisint DMS Core Technology.
If, after any such quarterly review, Equifax desires to license one or more of
the enhancements already made to the Seisint DMS Core Technology described by
Seisint, then Seisint shall provide a code release containing the enhanced code
to Equifax at no additional cost.

 

f.    Seisint shall maintain its ownership of, and all rights, title and
interest in the Seisint DMS Core Technology.

 

5.    Source Code Escrow

 

a.    Within thirty (30) days of the Effective Date, Seisint shall place in
escrow with an escrow agent reasonably acceptable to both Parties and pursuant
to a source code escrow agreement in the form attached hereto as Exhibit E the
source code for the software comprising elements of the Seisint DMS Core
Technology and all documentation attendant thereto (the “Escrowed Code”).
Seisint shall update the Escrowed Code through additional deposits with the
escrow agent within ten (10) days of the date when Seisint provides Equifax
enhancements to the Seisint DMS Core Technology pursuant to Section 4(e) of this
Agreement. Seisint shall provide a certificate to Equifax at the time of each
deposit of the Escrowed Code with the escrow agent that the Escrowed Code is
true, correct and complete, and Equifax shall have the right, through its own
personnel, at the time of each such deposit to review and certify that the
Escrowed Code complies with this Section 5. Equifax shall bear the costs of such
review and certification.

 

b.    The term of the escrow shall be until a release event occurs. The Escrowed
Code shall be released from the escrow by the escrow agent upon any of the
following events:

 

  1.   Upon agreement of the Parties;

 



--------------------------------------------------------------------------------

 

  2.   (a) Upon the determination from a court of law that (i) Seisint
materially breached this Agreement pursuant to Section 15(b) of this Agreement
and (ii) such breach was not cured by Seisint within the notice and cure period
provided in Section 15(b), (b) if Seisint becomes insolvent or is unable to pay
its debts or enters into or files (or has filed against it) a petition,
arrangement, action or other proceeding seeking relief or protection under the
bankruptcy laws, or (c) if Equifax obtains a court order in response to
Equifax’s request for injunctive relief (as detailed herein). Notwithstanding
the foregoing, Seisint agrees that a failure by Seisint to provide the Seisint
Support as required under this Agreement will adversely affect Equifax’s ability
to use and enjoy the Seisint DMS Core Technology and adversely affect Equifax’s
business by compromising Equifax’s ability to perform required support and
maintenance for the Seisint DMS Core Technology. Accordingly, if Seisint
materially breaches this Agreement by failing to provide the Seisint Support as
required under this Agreement, then Equifax shall be entitled to petition for
injunctive relief in the form of an order of a court for release of the Escrowed
Code; or

 

  3.   (a) Upon the determination from a court of law that (i) Equifax breached
this Agreement pursuant to Section 15(d) of this Agreement and (ii) such breach
was not cured by Equifax within the notice and cure period provided in Section
15(d) or (b) if Equifax becomes insolvent or is unable to pay its debts or
enters into or files (or has filed against it) a petition, arrangement, action
or other proceeding seeking relief or protection under the bankruptcy laws.

 

In the event of a release under item 1, the Escrowed Code shall be delivered to
the Party designated in a joint notice from the Parties to the escrow agent, in
the event of a release under item 2, the Escrowed Code shall be delivered to
Equifax and in the event of a release under item 3, the Escrowed Code shall be
delivered to Seisint.

 

c.    The Parties shall enter into a three party contractual arrangement with
each other and the escrow agent in the form of Exhibit E hereto, with
commercially reasonable changes, if any, requested by the escrow agent, to
implement the provisions of this Section 5. Equifax shall bear the cost of the
escrow arrangement with the Escrow Agent.

 

6.    Sale of the Application Software

 

a.    Pursuant to the terms of this Agreement and the terms and conditions of
the Bill of Sale in the form attached hereto as Exhibit B, Seisint shall sell to
Equifax the Application Software developed as of the Effective Date of this
Agreement. Equifax shall own all right, title and interest in and to the
Application Software, and all patent, copyrights and trademarks and all other
intellectual property rights embodied and/or practiced therein, including but
not limited to all derivatives, enhancements, modifications and improvements
thereto.

 

b.    Seisint shall sell the Application Software to Equifax “as is.” Seisint
does not warrant that the Application Software is fit for a particular purpose,
or that the Application Software is of merchantable quality, and Seisint
disclaims all other warranties regarding the Application Software of any kind,
whether actual or implied; provided however, Seisint warrants on the Effective
Date and for the Term that (a) it owns and has the right to sell the Application
Software to Equifax, (b) the Application Software does not infringe on the
intellectual property rights of any third party, (c) in selling the Application
Software to Equifax, Seisint is not violating the intellectual property rights
of any third party and (d) the Application Software is unencumbered by any
adverse Claims, liens, security interests or judgments that would inhibit in any
way Equifax’s possession, use and enjoyment of the Application Software or
Equifax’s ownership rights in the Application Software.

 

7.    Exclusivity

 

a.    Seisint shall not, directly or indirectly, with respect to the Seisint DMS
Core Technology and/or the DMS Scope (i) perform or provide services for or to a
DMS Competitor that are the same as or substantially similar to the DMS Scope;
(ii) provide software and/or equipment to a DMS Competitor to perform the DMS
Scope or services or functions which are the same as or substantially similar to
those comprising the DMS Scope; or (iii) provide the intellectual property
rights of the Seisint DMS Core Technology to a DMS Competitor to enable such DMS
Competitor to develop software and/or equipment to perform services or functions
in the DMS Scope or services or functions which are the same as or substantially
similar to those comprising the DMS Scope. Additionally, Seisint



--------------------------------------------------------------------------------

shall specifically prohibit all third parties to which Seisint provides
services, software, equipment and/or intellectual property from performing and
providing services for the DMS Competitors in the DMS Scope.

 

b.    The exclusive rights described herein shall remain in full force and
effect for the Term and shall terminate only as follows:

 

  1.   Upon agreement of the Parties, or

 

  2.   Upon the expiration of the Term or a termination of this Agreement or the
Restricted License for any reason, including a breach of this Agreement
constituting a default by either Party, except a termination by Equifax based on
an intentional breach or default by Seisint or a refusal by Seisint to continue
to perform its obligations under this Agreement.

 

8.    Documentation

 

Upon execution of this Agreement, Seisint shall provide to Equifax (i) all
existing technical documentation for the Equipment, Assigned Commercial
Software, and the Application Software, as the case may be, that is in Seisint’s
control or possession and (ii) the technical documentation related to the
Seisint DMS Core Technology that is identified in Schedule 2 to this Agreement.

 

9.    Fees and Costs

 

a.    On the Effective Date, Equifax shall pay to Seisint $6,000,000 (the
“Initial Fee”); provided however, Equifax shall pay $283,937.36 of the Initial
Fee into escrow, to be held pursuant to a cash escrow agreement in the form
attached hereto Exhibit F, for disbursement to pay future charges that are due
and payable under the Leased Equipment Agreements and provided further that
Equifax shall withhold payment of $500,000 of the Initial Fee until thirty (30)
days after the Effective Date. On each of the nine anniversaries of the
Effective Date, Equifax shall pay to Seisint $750,000 (the “Annual Fee”). The
Initial Fee and each Annual Fee may be referred to in this Agreement
collectively as the “Fees”.

 

b.    Equifax’s payment of the Initial Fee shall obligate Seisint to sell and
sublease to Equifax, as the case may be, the Equipment; to assign to Equifax the
Assigned Commercial Software (and attempt to assign to Equifax the Commercial
Software); to license to Equifax the Seisint DMS Core Technology; to sell to
Equifax the Application Software; and, at no cost, to perform and provide the
first year of Seisint Support, all in accordance with the terms and conditions
of this Agreement. Equifax’s payment of the Annual Fee shall obligate Seisint to
perform and provide the Seisint Support.

 

10.    Support

 

a.    In consideration for payment of the Fees and pursuant to the procedures
set forth in Section 10(c) of this Agreement, Seisint shall provide to Equifax,
for each year of the Initial Term, up to 2000 hours per year of training time
and operation and technical support all within the DMS Scope from Seisint
personnel (the “Seisint Support”). The Seisint Support shall include, but not be
limited to, the provision of senior level developers to aid and help through the
exertion of commercially reasonable efforts (i) to correct known but not yet
rectified problems to the Seisint DMS Core Technology code, including memory
image loads, model performance issues, enhanced attribute processing, ECL
extension, and (ii) to bring the Seisint DMS Core Technology current with
Seisint’s then current technology code level.

 

b.    At Equifax’s request, and upon the consent of Seisint, Seisint shall
provide Equifax additional Seisint Support, in addition to the 2,000 hours per
year of Seisint Support detailed above, at a rate of $250 per hour, plus
reasonable out-of-pocket expenses, payable on a monthly basis.

 

c.    If Equifax desires for Seisint to perform the Seisint Support, Equifax
must first contact the Seisint customer support hotline (at 561.999.8686) to
notify Seisint that a request will be submitted then, pursuant to the
instructions from the hotline personnel, Equifax must submit a written request
(by e-mail or otherwise) for such Seisint Support



--------------------------------------------------------------------------------

which such request must include a reasonable description of the Seisint Support
Equifax desires for Seisint to perform (the “SOW”). (i) If the Seisint Support
described in the SOW requires less than one effort-day to complete, then, within
four (4) business hours of receipt of the SOW, Seisint shall schedule and begin
performing such Seisint Support in good faith cooperation with Equifax. (ii) If
the Seisint Support described in the SOW requires more than one effort-day to
complete, then, within four (4) business hours of receipt of the SOW, Seisint
shall respond in writing by giving Equifax an estimate of the time expected to
perform the Seisint Support and then cooperate in good faith with Equifax to
schedule and begin performing such Seisint Support. (iii) If the Seisint Support
requested in the SOW requests the development of an enhancement, then Seisint
shall respond in writing to the SOW within five (5) business days and either
accept the SOW or request additional details regarding the requested enhancement
to be made in which case the Parties shall have fifteen (15) days to negotiate
modifications or clarifications to the SOW. For purposes of this Agreement, one
effort-day shall be equal to the amount of work one person can perform in eight
hours.

 

11.    Development of Transition Plan and Continued Use of Seisint Facilities

 

a.    Commencing on the Effective Date, Equifax and Seisint shall work together
to develop a mutually agreed transition plan that, at a minimum, will include a
fee schedule regarding the payment to Seisint of its fees and costs incurred in
implementing the transition plan. The final, mutually agreed transition plan
shall be incorporated into this Agreement.

 

b.    Seisint agrees that Equifax may continue to use the Seisint facility
located in Boca Raton, Florida during the implementation of the transition plan;
provided however, Equifax’s use of this facility during this time period will be
consistent with its use levels immediately prior to the Effective Date and
Equifax must take commercially reasonable measures to vacate this facility by
January 31, 2003 and provided further that Equifax shall vacate this facility by
February 28, 2003. From the Effective Date and so long as Equifax continues to
use this facility, Equifax shall pay Seisint only for Equifax’s continued use of
the data circuit to Alpharetta, Georgia at the current rate as set forth in the
Rules of Engagement.

 

12.    Affected Employees, Nonsolicitation and Accenture Accounting Time

 

a.    Equifax shall offer employment to the Affected Employees and shall offer
them compensation packages in accordance with the standard compensation and
benefit packages that Equifax offers to similarly situated employees; provided
however, the Affected Employees shall be offered a salary equal to or greater
than the salary noted in Schedule 3. Should Equifax desire to relocate its DMS
project team, reasonable relocation reimbursements shall be included with all
offers of employment to the Affected Employees. Seisint shall encourage the
Affected Employees to accept Equifax’s offers of employment. Except as agreed to
in writing by Seisint and Equifax, Seisint shall not offer continued employment
to the Affected Employees unless (i) special hardship circumstances exist, or
(ii) it is mutually convenient for both Seisint and Equifax.

 

b.    Equifax agrees that for the Initial Term, and for an additional two (2)
years immediately thereafter, Equifax shall not (i) hire any Seisint personnel,
except for Seisint’s administrative, accounting, facilities or telemarketing
personnel, unless such hiring is consented to in writing in advance by Seisint
or (ii) otherwise communicate, except through general solicitations of
employment not targeted at specific individuals, with Seisint personnel with the
intent of making an offer of employment, unless such communication is consented
to in writing in advance by Seisint.

 

c.    From the Effective Date and until November 30, 2002, Seisint shall provide
to Equifax current levels of Accenture resources (which consists of eight (8)
Accenture employees’ time, based on a forty (40) hour work week). From December
1, 2002 and until December 31, 2002, Seisint shall provide to Equifax and will
pay for the services of the following four (4) Accenture employees’ time, to be
assigned to work on the DMS System as based upon a forty (40) hour work week:
Debbie Brown, Ken Kurzweil, Lac Consentine, and Ben Ray. Equifax agrees to pay
all Accenture out-of-pocket expenses incurred for the provision of services by
Accenture personnel pursuant to this Section 12(c).



--------------------------------------------------------------------------------

 

13. Confidentiality

 

a.    Equifax and Seisint each acknowledge that the other Party possesses and
shall continue to possess information, that has commercial value in such other
Party’s business and that is not in the public domain. Such information has been
created, discovered, developed by such other Party or provided to it by a third
party, and such other Party holds property rights in such information by
assignment, license or otherwise.

 

b.    Equifax and Seisint each shall refrain from disclosing, shall hold as
confidential and shall use the same level of care to prevent disclosing to third
parties, the Company Information of the other Party as it employs to avoid
disclosure, publication or dissemination of its own information of a similar
nature, but in no event less than a reasonable standard of care. Notwithstanding
the foregoing, either Party may disclose Company Information of the other Party
as required by law and Equifax may disclose Company Information to third party
contractors/service providers engaged by Equifax where: (i) such disclosure is
necessary to permit Equifax, or third party contractors/service providers
engaged by Equifax, to perform services or functions in the DMS Scope or
outsourcing services using the Seisint DMS Core Technology from an Equifax Data
Center, (ii) third party contractors/service providers engaged by Equifax agree
in writing to observe the confidentiality and restricted use and disclosure
covenants and standards of care set forth in this Section 13, and (iii) Equifax
in the case of Company Information received by Equifax from Seisint and
disclosed by it as permitted herein, assumes full responsibility for the acts or
omissions of third party contractors/service providers engaged by Equifax no
less than if the acts or omissions were those of Equifax.

 

c.    Neither Equifax nor Seisint shall use the Company Information of the other
Party except (i) in the case of Seisint, in connection with the performance its
obligations under this Agreement and as otherwise specifically permitted in this
Agreement, and (ii) in the case of Equifax, or third party contractors/service
providers engaged by Equifax, to perform services or functions in the DMS Scope
or outsourcing services using the Seisint DMS Core Technology from an Equifax
Data Center and as otherwise specifically permitted in this Agreement. Seisint
shall ensure that its employees comply with this Section 13 and Equifax shall
ensure that its employees and third party contractors/service providers engaged
by Equifax comply with this Section 13.

 

d.    Without limiting the generality of the foregoing, neither Party shall
publicly disclose the terms of this Agreement, except to the extent permitted by
this Section 13 and to enforce the terms of this Agreement, without the prior
written consent of the other. Furthermore except as contemplated by this
Agreement, neither Seisint nor Equifax shall make any use of the Company
Information of the other Party, acquire any right in or assert any lien against
the other Party’s Company Information except as contemplated by this Agreement,
or refuse to promptly return, provide a copy of or destroy such Company
Information upon the request of the disclosing Party.

 

e.    All of Equifax’s Company Information (including, without limitation, data,
records and reports related to Equifax’s business) whether in existence at the
Effective Date or compiled thereafter, is the exclusive property of Equifax and
the furnishing of such information, data, records and reports to, or access to
such items by, Seisint shall not grant any express or implied license to or
interest in Seisint relating to such information, data, records and reports
except as required by Seisint to perform its obligations pursuant to this
Agreement. Upon request by Equifax at any time and from time to time and without
regard to the default status of the Parties under the Agreement, Seisint shall
promptly deliver to Equifax Equifax’s Company Information (including without
limitation all data, records and related reports related to Equifax’s business,
but excluding any information provided by Equifax to Seisint pursuant to the
Restated Data Purchase and Sale Agreement) in electronic (tape) format and in
such hard copy as existing on the date of the request by Equifax.

 

f.    All of Seisint’s Company Information (including, without limitation, data,
records and reports related to Seisint’s business) whether in existence at the
Effective Date or compiled thereafter, is the exclusive property of Seisint and
the furnishing of such information, data, records and reports to, or access to
such items by, Equifax shall not grant any express or implied license to or
interest in Equifax relating to such information, data, records and reports
except as required by Equifax to perform its obligations and exercise its rights
pursuant to this Agreement.



--------------------------------------------------------------------------------

 

14.    Term

 

The term of this Agreement and the Restricted License granted herein shall begin
on the Effective Date and shall expire on the tenth (10th) anniversary thereof
unless extended pursuant to this Section 14 (the “Initial Term”). At the option
of Equifax, the Term and the Restricted License granted herein may be renewed
for consecutive twelve (12) month renewal terms upon the payment by Equifax of
an additional annual fee of $750,000 (each a “Renewal Term”); provided however,
if Equifax exercises such renewal option, then Seisint shall have no further
duties, responsibilities, or obligations to Equifax in accordance with this
Agreement, or the Restricted License of the Seisint DMS Core Technology, other
than the continued granting of the Restricted License of the Seisint DMS Core
Technology on an annual basis to Equifax. The Initial Term and any Renewal
Term(s) may be referred to in this Agreement collectively as the “Term”.

 

15.    Termination and Breach

 

a.    Equifax may terminate this Agreement for convenience upon hundred eighty
(180) days prior written notice to Seisint of its intent to terminate. If
Equifax terminates this Agreement pursuant to this Section 15(a), then Equifax
will not be entitled to reimbursement of any Fees paid, but Equifax will not be
required to pay any additional Fees and Equifax shall promptly return to Seisint
all embodiments of the Seisint DMS Core Technology, including the attendant
documentation; provided however, that Equifax shall not be required to return to
Seisint the Application Software, the Equipment or the licenses to the
Commercial Software.

 

b.    Equifax may terminate this Agreement and/or cease to be obligated to pay
any Fees or other charges hereunder, if Seisint has materially breached this
Agreement and such breach is not cured by Seisint within thirty (30) days of
Equifax providing written notice to Seisint of such material breach. If Equifax
terminates this Agreement and a court of law determines that Seisint has
materially breached this Agreement and failed to timely cure such breach, then
Equifax shall not be required to pay any additional Fees and shall retain the
license rights granted hereunder, including the Restricted License, and Equifax
shall not be required to return to Seisint the Application Software, the
Equipment or the Commercial Software.

 

c.    In the event of the bankruptcy of Seisint pursuant to the Bankruptcy Act
and any attendant rejection of this Agreement or any license or assignment
granted hereunder pursuant to Section 365 of the Bankruptcy Act, the Parties
intend that the provisions of the Bankruptcy Act shall apply and Equifax shall
be entitled to retain possession of all Embodiments of Intellectual Property (as
that term is defined in the Bankruptcy Act), including the attendant
documentation, delivered to it by Seisint under this Agreement and to the extent
permitted by law, retain the license rights granted hereunder, including the
Restricted License, subject to the obligations to pay fees hereunder.

 

d.    Seisint may terminate this Agreement if Equifax has materially breached
this Agreement and such breach is not cured by Equifax within thirty (30) days
of Seisint providing written notice to Equifax of such material breach; provided
however, Seisint shall be entitled to terminate this Agreement on two (2)
business days written notice to Equifax and Equifax’s failure to cure if such
material breach is a violation of the Restricted License or the Equifax Security
Standards attendant to protection of the Seisint DMS Core Technology. If Seisint
terminates this Agreement and a court of law determines that Equifax has
materially breached this Agreement and failed to timely cure such breach, then
Equifax shall not be entitled to reimbursement of any fees or costs paid to
Seisint prior to such termination and Equifax shall be required to immediately
return to Seisint any embodiments of the Seisint DMS Core Technology, including
the attendant documentation; provided however, Equifax shall not be required to
return to Seisint the Application Software, the Equipment or the Commercial
Software. Equifax shall be responsible for the acts of its employees, former
employees and third party contractors/service providers engaged by Equifax that
constitute a material breach of this Agreement.

 

e.    The following sections of this Agreement shall survive the expiration or
termination of this Agreement: Section 2(c), Section 3(c), Section 4, Section
6(b), Section 7, Section 12(b), Section 13, Section 15, Section 16, Section 17,
Section 18, Section 19, Section 20, Section 23 and Section 27.



--------------------------------------------------------------------------------

 

16.    Continued Performance and Right to Withhold Payments

 

a.    To the extent that a dispute arises regarding the alleged breach of this
Agreement or the nonperformance of a Party’s obligations under this Agreement,
the Parties agree to continue performing their respective obligations under this
Agreement while the dispute is being resolved unless and until (i) such
obligations are terminated or expire in accordance with the provisions of this
Agreement or (ii) a court of law enters an order excusing a Party from its
obligation to perform.

 

b.    Notwithstanding the foregoing, each Party shall be entitled to withhold
payment of any amount disputed in good faith until such dispute is resolved and
such withholding shall not constitute a breach of this Agreement which would
excuse the other Party from performing under this Agreement.

 

17.    Injunctive Relief

 

a.    Either Party shall be entitled to seek injunctive relief upon the
occurrence of a material breach of this Agreement. Equifax agrees that its
material violation of the Restricted License, a threatened breach thereof, or
the intentional or unintentional material release by Equifax of the intellectual
property forming the Seisint DMS Core Technology to any third party in violation
of the Restricted License, or a material violation of such covenants of this
Agreement related thereto, will constitute immediate and irreparable injury to
Seisint and that Seisint shall be entitled to seek the issuance of a temporary
injunction to further prevent such actual or threatened breach.

 

b.    [INTENTIONALLY OMITTED]

 

18.    Indemnification by Seisint

 

Seisint shall indemnify and hold harmless each Equifax Indemnitee from and
against any and all Losses incurred by any of them arising from or in connection
with:

 

a.    any Claims of infringement of any patent or any copyright, trademark,
service mark, trade name, trade secret, or similar intellectual property right
conferred by contract or by common law or by any law of any country or any state
to the extent resulting from or arising out of any aspect of the Seisint DMS
Core Technology, the Equipment, the Commercial Software, the Application
Software and/or the documentation delivered by Seisint to Equifax in connection
therewith. Further, Seisint shall have no obligation with respect to any Losses
to the extent arising out of or in connection with an Equifax Indemnitee’s
modification of the Seisint DMS Core Technology, the Equipment, the Commercial
Software or the Application Software, or an Equifax Indemnitee’s combination,
operation or use of the services, equipment, software or other resources
provided by Seisint with devices, data, programs or other resources not
furnished by, through or at the specification of Seisint;

 

b.    any Claims, however described, regarding any Third Party Agreements.
However, Seisint shall have no obligation with respect to any Losses to the
extent arising out of or in connection with Claims for copyright infringement
and/or breach of software licenses committed by any Equifax Indemnitee that is
not the result of Seisint’s failing to perform its obligations under this
Agreement;

 

c.    any Claims for personal injuries, death or damage to tangible personal or
real property of third parties including employees of Seisint caused by the
negligence or willful misconduct of Seisint or its employees. However, Seisint
shall have no obligation under this part, to the extent the same arise out of or
in connection with the negligence or willful misconduct of Equifax or third
party contractors/service providers engaged by Equifax;

 

d.    any Claims for violation of any laws or regulations applicable to
Seisint’s performance under this Agreement, except to the extent that Equifax or
its employees has caused the violation of the laws or regulations from which the
Claim arises;

 

e.    any Claims arising out of or resulting from the operations of Seisint to
the extent such Claims do not arise out of a breach of this Agreement by Equifax
and are not the subject of a specific indemnity provided by Equifax to Seisint
in Section 19 of this Agreement. However, Seisint shall have no obligation under
this item, to the extent the



--------------------------------------------------------------------------------

Claims arise out of or result from the negligence or willful misconduct of
Equifax;

 

f.    any Claims for any amounts, including, without limitation, taxes, interest
and penalties thereon, assessed against Equifax which are obligations of Seisint
under this Agreement; and

 

g.    any Claims by any Affected Employees arising out of or resulting from
their employment, or the termination of their employment, with Seisint, except
to the extent any such claim arises from a wrongful act of Equifax or third
party contractors/service providers engaged by Equifax.

 

In the event and to the extent that a Claim is made against an Equifax
Indemnitee by an employee of Seisint, the Parties agree that Seisint shall
indemnify and hold harmless the Equifax Indemnitee to the same extent as if the
Claim was made by a non-employee of Seisint. Seisint’s indemnification
obligations hereunder shall be primary and immediate. Accordingly, in addition
to other provisions herein, and in order to render the Parties’ intent and this
indemnification provision fully enforceable, Seisint, in an indemnification
claim hereunder, expressly and without reservation waives any defense or
immunity it may have under any applicable workers’ compensation law(s) or any
other statute or judicial decision disallowing or limiting such indemnification
and consents to a cause of action for indemnity. This waiver and consent to
indemnification is made irrespective of and specifically waiving any defense or
immunity under any statute or judicial decision.

 

19.    Indemnification by Equifax

 

Equifax shall indemnify and hold harmless each Seisint Indemnitee from and
against any and all Losses incurred by Seisint arising from or in connection
with:

 

a.    any Claims of infringement of any patent or any copyright, trademark,
service mark, trade name, trade secret, or similar property right conferred by
contract or by common law or by any law of any country or any state to the
extent resulting from or arising out of any equipment, materials and other
resources provided to Seisint by Equifax in connection with the performance of
this Agreement. Further, Equifax shall have no obligation with respect to any
Losses to the extent arising out of or in connection with a Seisint Indemnitee’s
combination, operation or use of the equipment, software or other resources
provided by Equifax with devices, data, programs or other resources not
furnished by the Equifax;

 

b.    any Claims for personal injuries, death or damage to tangible personal or
real property of third parties including employees of Equifax caused by the
negligence or willful misconduct of Equifax or its employees; provided that
Equifax shall have no obligation, under this part, to the extent the same arise
out of or in connection with the negligence or willful misconduct of Seisint or
its employees;

 

c.    any Claims for violation of any laws or regulations applicable to the
Equifax’s performance under this Agreement, except to the extent that Seisint or
its employees has caused the violation of the laws or regulations from which the
Claim arises;

 

d.    any Claims arising out of or resulting from the operations of Equifax to
the extent such Claims do not arise out of a breach of this Agreement by Seisint
and are not the subject of a specific indemnity provided by Seisint to Equifax
in Section 18 of this Agreement. However, Equifax shall have no obligation under
this item, to the extent the Claims arise out of or result from the negligence
or willful misconduct of Seisint or its Affiliates or subcontractors;

 

e.    any Claims for amounts, including, without limitation, taxes, interest and
penalties assessed or claimed against Seisint which are obligations of Equifax
under this Agreement; and

 

f.    any Claims by any Affected Employees arising out of or resulting from
their employment, or the termination of their employment, with Equifax except to
the extent any such Claim arises from a wrongful act of Seisint.

 

In the event and to the extent that a Claim is made by an employee of Equifax
against a Seisint Indemnitee, the



--------------------------------------------------------------------------------

Parties agree that Equifax shall indemnify and hold harmless the Seisint
Indemnitee to the same extent as if the Claim was made by a non-employee of
Equifax. Equifax’s indemnification obligations hereunder shall be primary and
immediate. Accordingly, in addition to other provisions herein, and in order to
render the Parties’ intent and this indemnification provision fully enforceable,
Equifax, in an indemnification claim hereunder, expressly and without
reservation waives any defense or immunity it may have under any applicable
workers’ compensation law(s) or any other statute or judicial decision
disallowing or limiting such indemnification and consents to a cause of action
for indemnity. This waiver and consent to indemnification is made irrespective
of and specifically waiving any defense or immunity under any statute or
judicial decision.

 

20.    Audit Rights

 

Equifax agrees that Seisint shall have the right, directly and through its
independent auditors, upon at least one (1) business day’s prior written notice,
to visit Equifax’s facilities during normal business hours. Seisint, or its
designee, may inspect Equifax’s facilities and records (including without
limitation electronic records) and interview Equifax’s employees or third party
contractors/service providers to determine whether Equifax’s security processes
and procedures are in order, and otherwise audit, monitor and ensure that
Equifax is in compliance with the terms and conditions of the Restricted
License; provided however, such audits shall be reasonable in number and scope,
and shall not become an impediment to Equifax’s quiet enjoyment of the
Restricted License to use the Seisint DMS Core Technology. Except as required by
law, Seisint agrees to maintain the confidentiality, in accordance with Section
13 of this Agreement, of all of Equifax’s procedures, processes and all other
information that are disclosed to it as a result of the audit. If an audit
reveals a violation of the Restricted License, Seisint agrees to promptly notify
Equifax in writing of any problems discovered and to allow Equifax two (2)
business days to cure the problem. Equifax shall notify Seisint in one (1)
business day of its response and efforts to cure. If Equifax is unable to cure a
breach of the Restricted License, or otherwise make Seisint whole relative to a
breach, then such notification shall not in any manner act as a waiver by
Seisint of such rights Seisint may have pursuant to this Agreement or by law.

 

21.    Reserved

 

22.    Release of Certain Contractual Obligations

 

a.    Upon the Effective Date, the Master Agreement and the DMS Transaction
Document shall be deemed terminated and the Parties shall be deemed to have
fully released each other from any and all duties and obligations arising out of
or related to the Master Agreement and the DMS Transaction Document.

 

b.    Upon the Effective Date and subject to Section 11(b) of this Agreement,
all licenses of space granted by Seisint to Equifax pursuant to the Master
Agreement or the DMS Transaction Document are hereby terminated.

 

23.    Entire Agreement, Updates, Amendments and Modifications

 

This Agreement, including the Exhibits and Schedules referenced herein,
constitutes the entire agreement and understanding of the Parties with regard to
the matters addressed herein, and all prior agreements, letters, proposals,
discussions and other documents regarding the matters addressed in this
Agreement are superseded and merged into this Agreement. Updates, amendments and
modifications to this Agreement, including the Exhibits and Schedules referenced
herein, may not be made orally, but shall only be made by a written document
signed by both Parties. Any terms and conditions varying from this Agreement on
any order or written notification from either Party shall not be effective or
binding on the other Party.

 

24.    Waiver

 

No waiver of any breach of any provision of this Agreement shall constitute a
waiver of any prior, concurrent or subsequent breach of the same or any other
provisions hereof.



--------------------------------------------------------------------------------

 

25.    Severability

 

If any provision of this Agreement shall be held to be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby, and such
provision shall be deemed to be restated to reflect the Parties’ original
intentions as nearly as possible in accordance with applicable law(s).

 

26.    Counterparts

 

This Agreement may be executed in counterparts. Each such counterpart shall be
an original and together shall constitute but one and the same document.

 

27.    Governing Law

 

This Agreement and any and all claims, actions, proceeding and disputes arising
out of or in connection with or related to the relationships and arrangements
between Equifax and Seisint described in this Agreement shall be governed by and
construed in accordance with the laws of the State of Georgia. The Parties
hereby (a) agree that the U.S. District Court for the Northern District of
Georgia, Atlanta Division, or if such court does not have subject matter
jurisdiction, the appropriate State or Superior Court sitting in Fulton County,
Georgia, shall have exclusive jurisdiction over all claims, actions, and
proceedings arising out of or related to or in connection with this Agreement
and the subject matter of this Agreement; (b) agree to initiate any claim,
action or proceeding against the other Party only in such courts; (c) agree that
they shall not raise any defense to the lawful jurisdiction of such courts; and
(d) agree that they shall not attempt the removal of any claim, action or
proceeding to any other court, whether local, state or Federal courts of the
United States or the courts of any other country.

 

28.    Assignment

 

Equifax shall not be entitled to assign, sell or transfer the rights to the
Restricted License without Seisint’s express written consent which consent shall
not be unreasonably withheld; provided however, the Restricted License granted
herein may be assigned by Equifax upon an occurrence of a change of control in
Equifax, or a divestiture of Equifax’s DMS division, if such change of control
or divestiture of Equifax’s DMS division does not involve ChoicePoint Services,
Inc. or its affiliates.

 

29.    Notices

 

a.    Whenever one Party is required or permitted to give notice to the other
Party under this Agreement, such notice shall be in writing unless otherwise
specifically provided herein and shall be deemed given when delivered by hand,
one (1) day after being given to an express courier with a reliable system for
tracking delivery, or five (5) days after the day of mailing, when mailed by
United States mail, registered or certified mail, return receipt requested,
postage prepaid, or when sent if delivered by facsimile, with confirmation of
delivery by the sending machine.



--------------------------------------------------------------------------------

 

b.    Notifications shall be addressed as follows:

 

In the case of Seisint:

  

with a copy to:

      

Ken Schwartz

  

Paul Cameron

6601 Park of Commerce Blvd.

  

6601 Park of Commerce Blvd.                             

Boca Raton, Florida 33487

  

Boca Raton, Florida 33487

Facsimile: (561) 999-4496

  

Facsimile: (561) 999-4496

In the case of Equifax:

  

with a copy to:

Kent Mast, Esq.

  

Owen Flynn

General Counsel

  

Chief Technology Officer

1550 Peachtree Street

  

1525 Windward Concourse

Atlanta, Georgia 30309

  

Alpharetta, Georgia 30005

Facsimile: (404) 885-8988

  

Facsimile: (770) 740-7979

 

Either Party hereto may from time to time change its address for notification
purposes by giving the other prior written notice of the new address and the
date upon which it will become effective.

 

30.    Further Assurances

 

Each Party agrees to execute and deliver to the other Party those additional
documents necessary to effectuate the purposes of this Agreement and each Party
further agrees to take those additional actions necessary to effectuate the
purposes of this Agreement.

 

31.    Headings

 

All headings herein are not to be considered in the construction or
interpretation of any provision of this Agreement. This Agreement was drafted
with the joint participation of both Parties and shall be construed neither
against nor in favor of either, but rather in accordance with the fair meaning
thereof. In the event of any apparent conflicts or inconsistencies between the
provisions of this Agreement, the Exhibits or the Schedules, such provisions
shall be interpreted so as to make them consistent to the extent possible, and
if such is not possible, the provisions of this Agreement shall prevail.

 

32.    Publicity

 

Neither Party shall make, and each shall direct its representatives not to make,
directly or indirectly, any public comment, statement or communication with
respect to, or otherwise disclose or permit the disclosure of this Agreement or
the transactions contemplated herein, without the prior written consent of the
other Party; provided however, Seisint shall be permitted during sales
presentations to reference to potential customers that Seisint has sold to
Equifax a supercomputer platform.

 

33.    Signatures

 

The Parties agree to the terms and conditions set forth in this Agreement
(including the Exhibits and Schedules referenced in this Agreement) executed by
the Parties referencing this Agreement. Each Exhibit and Schedule is
incorporated into this Agreement and are herein collectively referred to as this
Agreement.

 

[Signatures appear on the following page]



--------------------------------------------------------------------------------

 

 

Accepted by:

 

     

Accepted by:

Equifax Inc.

     

Seisint, Inc.

By:

 

/s/    OWEN V. FLYNN

--------------------------------------------------------------------------------

     

By:

 

 

/S/    PAUL CAMERON

--------------------------------------------------------------------------------

   

Authorized Signature

         

Authorized Signature

   

Owen Flynn, CTO                    Date: Nov. 15, 2002

         

Paul Cameron, President            Date: Nov. 15, 2002

                 

 

Table of Attachments

--------------------------------------------------------------------------------

 

Exhibit A—Definitions

Exhibit B—Form of Bill of Sale

Exhibit C—Form of Sublease

Exhibit D—Form of Assignment Agreement

Exhibit E—Form of Source Code Escrow Agreement

Exhibit F—Form of Cash Escrow Agreement

Schedule 1—Equipment and Commercial Software

Schedule 2—Seisint DMS Core Technology and Application Software

Schedule 3—Affected Employees

 

 

[Signature Page to DMS Agreement]